                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 RITA M. GONZALES,                           )
                                             )
               Plaintiff,                    )
                                             )
 v.                                          )     No.:   3:13-CV-578-TAV-DCP
                                             )
 COMMISSIONER OF SOCIAL                      )
 SECURITY ADMINISTRATION,                    )
                                             )
               Defendant.                    )

                                         ORDER

        Before the Court is the Report and Recommendation (R&R) entered by United

 States Magistrate Judge Debra C. Poplin on November 6, 2020 [Doc. 31], regarding

 plaintiff’s Petition for Approval of 406(b) Attorney Fee [Doc. 25]. The magistrate judge

 recommends that the Court grant the petition.

        There have been no timely objections to the R&R, and enough time has passed

 since the filing of the R&R to treat any objections as having been waived. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 72.

        After careful review of the matter, the Court agrees with the magistrate judge’s

 recommendations.      Accordingly, the Court ACCEPTS the R&R [Doc. 31] in full

 pursuant to 28 U.S.C. § 636(b)(1) and ORDERS that defendant’s motion [Doc. 25] is

 GRANTED and that plaintiff’s counsel be awarded $6,334.60 in attorney’s fees.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE


Case 3:13-cv-00578-TAV-DCP Document 32 Filed 12/01/20 Page 1 of 1 PageID #: 726
